Fourth Court of Appeals
                                          San Antonio, Texas
                                              November 6, 2015

                                            No. 04-15-00573-CR
                                         Dominic Stefan ANDERSON,
                                                  Appellant


                                                       v.

                                             The STATE of Texas,
                                                   Appellee

                         From the 25th Judicial District Court, Guadalupe County, Texas
                                         Trial Court No. 14-2309-CR-A
                                  The Honorable William Old, Judge Presiding

                                          ORDER
     Extension of time to file the court reporter’s record is this date NOTED. Time is extended to
December 7, 2015.

                                                            PER CURIAM

ATTESTED TO: ______________________________
            KEITH E. HOTTLE
             CLERK OF COURT



cc: Amanda Erwin                                            Heather McMinn
The Erwin Law Firm, L.L.P.                                  25th Judicial District Attorney
109 East Hopkins Street, Suite 200                          211 W. Court St., Suite 260
San Marcos, TX 78666                                        Seguin, TX 78155